Decree of the Surrogate’s Court of Queens county, in so far as appealed from, modified by reducing the costs and disbursements to the sum of $154.04, and as so modified unanimously affirmed, without costs. The item of $150, as an allowance under section 1512 of the Civil Practice Act,† should not have been allowed as the section has no application to this proceeding, nor should the item of sixty-five cents for telegrams from the clerk of the Court of Appeals have been allowed as it was not taxable. Present -—■ Lazansky, P. J., Kapper, Carswell, Seudder and Tompkins, JJ.

 Amd. by Laws of 1926, chap. 466.—■ [Rep.